Citation Nr: 0505690	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  99-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of the 
right flank due to a urethral lithotomy.

2.  Entitlement to an increased evaluation for amputation of 
the distal phalanges, second and third fingers, of the right 
hand, currently rated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957, and from September 1961 to May 1972.

The current appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.  

In November 2000, the issues then before the Board were 
entitlement to an increased evaluation for hypertension and a 
TDIU.  At that time, the Board remanded the case to the RO 
for additional development.  During the pendency of the 
appeal, the RO further processed the veteran's request for 
increased evaluations for bilateral hearing loss, a scar, and 
finger amputations.  The claims were returned to the Board 
for appellate review and in April 2003, the Board remanded 
the case to the RO for procedural due process.  The case was 
once again returned to the Board and in January 2004, the 
Board issued a Decision/Remand.  The appeal is returned to 
the Board regarding the issues as noted on the title page of 
this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's right flank scar produces no limitation of 
function of the abdomen, it is not tender, and without 
evidence of soft tissue loss or damage, instability, 
ulceration, keloid formation, adherence, or discoloration.

3.  The veteran's second and third fingers of the right hand 
have been amputated at the distal side of the distal 
interphalangeal joints.

4.  Service connection is in effect for high frequency 
bilateral hearing loss, evaluated as 30 percent disabling; 
amputation of the second and third fingers, right hand, 
evaluated as 20 percent disabling; hypertension, with history 
of right ureteral lithotomy, evaluated as 20 percent 
disabling; and a scar of the right flank, evaluated as 
noncompensable.  The veteran's combined rating is 60 percent. 

5.  The evidence of record indicates the veteran has a formal 
education and experience working in construction and 
commercial transportation.  He last worked in 1998. 

6.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
scar of the right flank have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, 
Diagnostic Code 7805 (2001, 2004).

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected amputation of 
the distal phalanges of the second and third fingers of the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.118, Diagnostic 
Code 5223 (2001, 2004).  

3.  The criteria for entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law (November 
2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate a claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the various rating 
decisions, the statement of the case (SOC), and the 
supplemental statements of the case (SSOC).  The veteran, and 
his representative, were also sent various duty-to-assist 
letters that informed the veteran what was necessary to 
substantiate his claim.  Specifically, in those documents, 
the appellant has been told that he needed to submit evidence 
supporting his assertions.  He was informed that he had to 
submit evidence showing that his right hand and right flank 
disabilities were more disabling than currently rated.  He 
was also told that he needed to present evidence showing that 
as a result of service-connected disabilities he could not 
maintain, or even obtain, gainful employment.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in letters issued in May 2003, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  Also, the veteran was given further 
insight regarding the VCAA through the Board's 
Decision/Remand of January 13, 2004.  The VA also informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claims.  He informed the RO that he 
was receiving treatment from the VA.  The VA was further 
notified that he had previously undergone treatment for 
various disabilities via private medical providers.  The 
veteran provided the requisite information and those 
documents were obtained, and have been included in the 
veteran's claim folder.  The veteran was also given an 
opportunity to present testimonial evidence before the RO and 
the Board.  It seems clear that the VA has given the veteran 
every opportunity to express his opinions with respect to his 
claim and the VA has obtained all known documents and 
information that would substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the nature and severity of 
the right hand disorder and the scar on the right flank.  
Moreover, during the course of this appeal, the veteran has 
undergone numerous examinations in order to determine the 
severity of his various other service-connected disorders.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made before November 9, 2000, the date the 
VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In reviewing the agency of original jurisdiction 
(AOJ) determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC, the SSOCs, and the other 
documents associated with the claims, the VA informed him of 
what information he needed to establish entitlement to the 
benefits he has requested.  The veteran was further told that 
he should send to the RO information describing additional 
evidence or the evidence itself.  The notice was provided 
before the RO's most recent transfer of the appellant's case 
to the Board, and the content of that notice and various duty 
to assist letters, along with the SOC and SSOCs, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).  The various letters 
satisfy the VCAA content-complying notice.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the issues addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letters, dated May 
2003, that was provided to the appellant does not contain the 
"fourth element" per se, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOCs, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims 
and the TDIU issue.  He has, by information letters, rating 
decisions, the SOCs, and the SSOCs, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

I.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the two issues involving 
increased evaluations currently before the Board, the appeal 
does not stem from the veteran's disagreement with an 
evaluation assigned as a result of the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

A.  Right Flank Scar

A noncompensable evaluation has been assigned for a scar of 
the right flank.  The record reflects that while the veteran 
was in service, he underwent a right ureteral lithotomy for 
the removal of ureteral calculus.  As a result of the 
ureteral lithotomy, a scar of the right flank developed.  
After the veteran was discharged in May 1972, he submitted a 
request to the VA asking that he receive VA compensation 
benefits for the residual right flank scar.  The veteran was 
subsequently granted a noncompensable evaluation for the scar 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 7805 (1972).  

In 1998, the veteran requested that an evaluation be 
accomplished with respect to the scar in order to determine 
whether a compensable evaluation could be assigned.  A VA 
General Examination was performed in October 1998; the 
examination report noted that the scar on the abdomen was 19 
centimeters in length.  It was nontender, smooth, slightly 
depressed, hyperpigmented in comparison to the skin 
surrounding it, and nonadherent to the underlying tissue.  
There were no signs of inflammation, edema, keloid formation, 
ulceration, or herniation.  

In July 1999, another examination of the scar was 
accomplished.  The examiner found that there was a seven-inch 
scar on the right flank.  It was found again to be nontender 
without ulcerations or breakdown.  There was no elevation, 
depression, or underlying tissue loss.  Inflammation, edema, 
and keloid formation was not observed.  The color of the scar 
was similar to the surrounding skin, and there was no 
disfigurement.

A third examination of the right flank area was done in April 
2003.  The results of that examination mirrored the two 
previous examinations.  The veteran was scheduled for another 
examination in 2004 but the veteran failed to appear for that 
exam.  

As noted, this disability has been rated pursuant to the 
rating criteria found at Diagnostic Code 7805.  38 C.F.R. 
Part 4 (2001) and (2004).  During the pendency of the 
veteran's appeal, VA's Schedule for Rating Disabilities was 
amended.  By regulatory amendment, effective July 31, 2002, 
changes were made to the schedular criteria for evaluating 
skin disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  
See 67 Fed. Reg. 49596- 49599 (2002).  The veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).  In pertinent part, these new 
regulations are not so different from the old as to require 
special development to prevent prejudice to the veteran.  

Under the regulations in effect prior to July 31, 2002, 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  Superficial 
scars warrant a 10 percent evaluation if they are poorly 
nourished and subject to repeated ulceration or if they are 
tender and painful on objective demonstration.  Scars may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2001).

The revised Diagnostic Code 7800 provides that disfigurement 
of the head, face, or neck, where shown by one characteristic 
of disfigurement warrants a 10 percent rating.  Note (1) 
provides that the eight characteristics of disfigurement are:  
scar five or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Note (2) states:  
Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.  67 Fed. Reg. 49,596 (July 31, 2002), (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).

In the present case, the veteran has a linear surgical scar 
on the right flank.  However, the various VA examination 
reports along with the medical treatment records, which fail 
to mention any treatment for or complaints involving the 
scar, are negative for subjective complaints for the right 
flank scar.  It has been repeatedly shown to be well-healed, 
nonpainful, not subject to ulcerations, and it has not 
limited the function of the abdomen, flank, or trunk.  

The Board will evaluate the scar under both old and new 
diagnostic criteria and will individually apply those 
criteria more advantageous.  Where the criteria is lacking, 
i.e., the measurement is incomplete, the Board will infer 
that the basic criteria has been met.

Because the Board is individually analyzing the criteria and 
applying that most favorable, and because the Board is 
inferring the basic criteria is met where the evidence does 
not so provide, the Board finds that evaluating the veteran's 
scar under the new criteria does not render the veteran 
unaware of any issues of which he would have required notice 
in order to submit evidence, argument, or testimony.

According to the notes in the new criteria under Diagnostic 
Codes 7801 and 7802, scars in widely separated areas, as on 
two or more extremities or on anterior or posterior surfaces 
of the extremities or trunk will be rated separately.  In 
addition, deep scars are defined in a note following 
Diagnostic Code 7801 as associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2004).

After reviewing the evidence, the Board finds that the 
criteria have not been met for a 10 percent evaluation under 
Diagnostic Code 7801, 7802, 7803, 7804, and 7805 (2002-2003) 
for the veteran's residual scar.  It is not hypersensitive, 
or particular tender to the touch.  Moreover, the scar 
appears to be superficial, not deep, and it is not associated 
with underlying soft tissue damage.  Similarly, it is not 
adherent, and there is no sign of underlying tissue loss.  
Also, the scar does not approach the area size needed for a 
compensable evaluation.  Hence, for the above reasons, the 
Board finds that the criteria for a compensable evaluation 
for a scar of the right flank have not been met.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected right flank scar as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.

B.  Amputation of Fingers on the Right Hand

Service connection has been established for the amputation of 
the distal phalanges of two fingers of the right hand.  A 20 
percent disability evaluation has been assigned pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Codes 5299 and 5223 (1972).  

In 1957, the veteran, while working on a wood planer, 
detached portions of the distal phalanges of the index and 
middle fingers of the right hand.  A VA Form 21-2545, Report 
of Medical Examination For Disability Evaluation, from July 
1972, indicates that the fingers were asymptomatic except 
when the ends of the fingers have been struck against an 
object (causing some discomfort).  No restrictions on the 
movement, strength, or function of the hand were noted on the 
examination report.

As a result of the veteran's request for an increased 
evaluation, the Board, in January 2004, requested that the 
veteran's right hand be examined so that the nature and 
extent of the disability could be discovered.  X-ray films of 
the hand were produced in August 2004; the films showed 
amputation right index finger just distal to the distal 
phalanx and amputation of the right middle finger just distal 
to the distal interphalangeal joint.

The orthopedic surgeon who read the x-ray films noted that 
there was no evidence of infection within the stumps of the 
right index and middle fingers.

An examination of the hand accomplished also in August 2004 
provided the following information:

	. . . has no complaint of pain 
regarding the right index or middle 
finger.  He states that he notices some 
weakness of grip in the right hand.  He 
is able to make a tight fist with the 
right hand.  He states that he has normal 
sensation of the right index and middle 
finger but remains clumsy with that hand 
having difficulties picking up such small 
items as coins and frequently dropping 
the items.  He denies any tenderness over 
the tips of the index or middle finger.  
He denies any drainage, redness or 
inflammation of the tips of the 
amputation sites.  He has no hand pain.  
He is able to make a tight fist with the 
right hand.

He uses no prosthesis or assistive devise 
to the right hand.  He last worked two -
1/2 years ago as a bus driver.  He states 
that his right hand does not limit any 
activities of daily living.  In that he 
was able to work as a bus driver and 
mechanist without restrictions.

....

	. . . He has a 100% normal pain-free 
easy range of motion of all of the joints 
in the right hand, middle finger and 
index finger other than the remaining 
distal interphalangeal joints.  The 
distal interphalangeal joint of the right 
index finger flexes from 0-30 degrees 
without pain.  With the proximal 
interphalangeal joint and 
metacarpophalangeal joints flexing from 
0-90 degrees in a normal fashion without 
pain.  The right middle finger distal 
interphalangeal joint flexes from 0-20 
degrees without pain and the proximal 
interphalangeal and metacarpophalangeal 
joints flex 0-90 degrees in a normal 
fashion without pain. . . . He has normal 
sensation and two point discrimination 
involving the palmar aspects of the right 
index and middle fingers.  The flexor and 
extensor tendons were intact.  The grip 
strength in the right hand is 42, 46 and 
48.  In the left hand, it is 48, 48 and 
50 using the Jamar dynometer with pain.

The examiner concluded that the veteran's hand was stable and 
that it did not prevent him from performing all of the 
activities of daily living without restrictions.  The doctor 
did not conclude that the hand condition precluded the 
veteran from obtaining or maintaining gainful employment.

As reported above, the veteran's disability has been rated 
pursuant to the rating criteria at 38 C.F.R. Part 4, 
Diagnostic Code 5223.  The disability has been assigned a 
rating of 20 percent.  During the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective from August 26, 2002, 
changes were made to the schedular criteria for evaluating 
disabilities of the hand.  The veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  VAOPGCPREC 
3-2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).  In pertinent part, these new regulations are not so 
different from the old as to require special development to 
prevent prejudice to the veteran.  

Under the version in effect until August 26, 2002, Diagnostic 
Codes 5220 through 5223 were applied to favorable ankylosis 
or limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction was not considered disabling.  Under Diagnostic 
Code 5223, favorable ankylosis of the middle finger and 
either the ring finger or the little finger, or of the ring 
finger and little finger, warranted a 10 percent rating, 
irrespective of the extremity that is affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5223 (as in effect prior to August 26, 
2002).  Under Diagnostic Code 5219, unfavorable ankylosis of 
the middle finger and the ring finger warranted a 20 percent 
rating, irrespective of the extremity that is affected.  38 
C.F.R. § 4.71a, Diagnostic Code 5219 (as in effect prior to 
August 26, 2002).  

Under Diagnostic Code 5149, the amputation of the middle and 
ring fingers will be rated 20 percent disabling when the 
minor extremity is involved.  38 C.F.R. § 4.71a (as in effect 
prior to August 26, 2002).  The ratings for multiple finger 
amputations apply to amputations at the proximal 
interphalangeal joints or through proximal phalanges.  38 
C.F.R. § 4.71a, Diagnostic Code 5149, Note (a) (as in effect 
prior to August 26, 2002).  Amputation through middle 
phalanges will be rated as prescribed for unfavorable 
ankylosis of the fingers. 38 C.F.R. § 4.71a, Diagnostic Code 
5149, Note (b).  Id.  Amputations at distal joints, or 
through distal phalanges, other than negligible losses, will 
be rated as prescribed for favorable ankylosis of the 
fingers.  Id., Note (c).

Under the new pertinent regulations, two or more digits of 
the same hand are affected by any combination of amputation, 
ankylosis, or limitation of motion that is not otherwise 
specified in the rating schedule, the evaluation level 
assigned will be that which best represents the overall 
disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher 
level of evaluation when the level of disability is equally 
balanced between one level and the next higher level.  Note 
(2) 67 Fed. Reg. 48,784, 48,785-86 (July 26, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Notes before Diagnostic Code 
5223).

With respect to the new Diagnostic Code 5223, favorable 
ankylosis of the middle and ring fingers warrants a 10 
percent evaluation regardless of the extremity involved.  Id.  

Under Diagnostic Code 5149, the amputation of the middle and 
ring fingers will be rated 20 percent disabling when the 
minor extremity is involved.  38 C.F.R. § 4.71a.  If there is 
amputation of the middle and ring fingers of the dominant 
hand, then a 30 percent evaluation will be assigned.  The 
ratings for multiple finger amputations apply to amputations 
at the proximal interphalangeal joints or through proximal 
phalanges.  38 C.F.R. § 4.71a, Diagnostic Code 5149, Note 
(a).  Amputation through middle phalanges will be rated as 
prescribed for unfavorable ankylosis of the fingers.  38 
C.F.R. § 4.71a, Diagnostic Code 5149, Note (b).  Amputations 
at distal joints, or through distal phalanges, other than 
negligible losses, will be rated as prescribed for favorable 
ankylosis of the fingers.  Id., Note (c).  Combinations of 
finger amputations at various levels, or finger amputations 
with ankylosis or limitation of motion of the fingers will be 
rated on the basis of the grade of disability; i.e., 
amputation, unfavorable ankylosis, most representative of the 
levels or combinations.  With an even number of fingers 
involved, and adjacent grades of disability, select the 
higher of two grades.  Id., Note (e).

Because the amputations have occurred just distal to the 
distal interphalangeal joints of the index and middle 
fingers, by regulation, the veteran's disabilities must be 
rated pursuant to favorable ankylosis of the fingers.  As 
noted, the veteran's disability has been rated as 20 percent 
disabling.  This is the highest evaluation allowable under 
either the old or new rating criteria.  The Board would add 
that even if a higher evaluation was available, the veteran 
has not complained of cramping or fatigue of the hand, and 
the veteran's grip strength has not been measured as being 
more than mildly decreased.   The veteran is able to grasp 
objects with his right hand and by the veteran's own 
admission, the veteran's ability to perform daily tasks have 
not been impaired.  In light of the objective findings and 
the most recent examination findings that note that the 
functional impairment from the veteran's right hand 
disability is minimal, the Board finds that the 20 percent 
disability rating adequately compensates the veteran for any 
pain and weakness or other functional loss he may experience 
with repetitive use of his right hand.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected right hand disability as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.

II.  TDIU

The Board must also decide whether the veteran has presented 
evidence supporting his contentions that he should be 
assigned a TDIU.  The veteran is service connected for the 
following disabilities: 

From September 2, 1998, and before September 9, 
1998

High frequency hearing loss	20 percent disabling
Right hand disability		20 percent disabling
Hypertension				10 percent disabling
Right flank scar			0 percent disabling
Combined Evaluation		40 percent

After September 9, 1998, and before June 10, 1999

High frequency hearing loss	20 percent disabling
Right hand disability		20 percent disabling
Hypertension				20 percent disabling
Right flank scar			0 percent disabling
Combined evaluation 		50 percent disabling

After June 10, 1999

High frequency hearing loss	30 percent disabling
Right hand disability		20 percent disabling
Hypertension				20 percent disabling
Right flank scar			0 percent disabling
Combined evaluation		60 percent disabling

The veteran contends that he is unable to maintain 
substantially gainful employment as a result of these 
disabilities.

Total disability is considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2004) are met.  
See 38 C.F.R. § 3.340(a)(2) (2004).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  38 
C.F.R. § 4.16(b) (2004).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2004).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for four 
disabilities, none of them have been rated as 40 percent 
disabling, and hence, he does not have a combined rating of 
70 percent or more.  The record reflects that the veteran has 
completed high school and has experience working in 
construction and commercial transportation.  There is no 
indication from veteran's claims folder that he has ever 
received vocational rehabilitation training.  

The veteran maintains that the manifestations and symptoms 
produced over the years by his hypertension, and perhaps his 
other service-connected disabilities, prevent him from 
obtaining and maintaining gainful employment.  A VA 
cardiology examination from September 2003 reported that the 
veteran's hypertension was "nicely controlled" and there is 
no indication from that examination that the veteran is 
precluded from gainful employment.  The other VA medical 
examinations accomplished during the appeal also do not 
suggest or insinuate that the veteran is incapable of 
working, even if said work is sedentary in nature.  None of 
the VA doctors, whether they are examiners or treatment 
physicians, have hypothesized that the veteran's disabilities 
prevent the veteran from performing at a sedentary-type job.

The veteran has submitted documents from his last employer, 
the Lincoln County School District, dated July 2003, which 
indicates that the veteran's employment as a bus driver was 
terminated.  However, those same documents indicate that said 
termination was by mutual agreement.  There is an indication 
that there was some type of problem with the veteran's blood 
pressure and his ability to perform his duties as a school 
bus driver.  Yet, there is no insinuation from the documents 
that the veteran could not perform some other employment task 
for the Lincoln County School District.  The Board would add 
that besides the veteran's assertions to the contrary, there 
are no documents, including Social Security Administration 
rulings that would suggest that the veteran is unemployable 
due to his service-connected disorders.  

Consequently, it is the Board's opinion that the veteran's 
service-connected disabilities alone are not sufficient to 
produce the veteran's unemployability.  The preponderance of 
the evidence is against the veteran's claim for a TDIU and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the 
veteran's claim for a TDIU must be denied.

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service connected disabilities.  See 38 C.F.R. § 4.16(b) 
(2004).

A review of the medical evidence shows that the veteran may 
experience some employment-related limitation as a result of 
his service-connected disabilities.  However, the disability 
ratings assigned to the veteran compensate him for the 
average impairment of earning capacity.  Therefore, pursuant 
to 38 C.F.R. § 4.16 (2004), a TDIU is not warranted, and the 
veteran's claim is denied.


ORDER

An increased evaluation for amputation of the distal 
phalanges, second and third fingers, of the right hand, is 
denied.

A compensable evaluation for a scar of the right flank due to 
a urethral lithotomy is denied.

A TDIU due to the veteran's service-connected disabilities is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


